Scileppi, J. (dissenting).
I am in complete agreement with the determination made by the Appellate Division and vote to affirm for the reasons stated in the majority opinion of that court. I would simply add that it is inconceivable that the Legislature, in creating the New York State Division of Human Eights, intended to deprive those against whom a claim for damages for pain, suffering and mental anguish is made, of the fundamental right to a trial in our courts. In my view, the broad interpretation which the majority gives to the relevant statutes is unrealistic and improvident since it overlooks the fact that claims of this nature often involve hundreds of thousands of dollars and vests with the commission an unwieldy power which totally disregards the right to trial by jury. By seeking administrative relief, claimants are foreclosed from asserting the damages sought herein since the Legislature has simply not structured the commission to adjudicate claims of this magnitude with the precision and the safeguards which a traditional civil trial affords.
Order reversed, etc.